Title: [Diary entry: 20 May 1786]
From: Washington, George
To: 

Saturday 20th. Thermometer at 56 in the Morning—60 at Noon and 59 at Night. Morning clear with the Wind at South West. About 8 oclock it began to thicken to the westward which increased with distant thunder. By ten o clock it was quite overcast and began to rain moderately & continued to do so without wind for more than two hours when it ceased & the Sun came out but was more [or] less cloudy all the Afternoon, and cool, the wind having shifted to the South East and got fresher. Rid to Muddy hole and the Neck. The ground at the first having got drier, the harrow plow was again set to work in the drilled ground. Finished planting (yesterday evening) corn in the Neck with the Barrel plow and set about sowing pease there again. Finished planting with corn the cut at Dogue Run, which includes the Houses that were Barrys and began in that nearest the Overseers House. Having received from Holt of Williamsburg through the hands of Mr. Dandridge, about 6 gills of the Eastern shore Peas (or as he calls them beans) so celebrated for fertilizing Land I began, & before the rain fell, planted 3 Rows in the inclosure below the Stables adjoining the row of yellow clover, & in a line with the Cape Wheat, being a continuation of those rows (2 feet apart). The Seeds were placed a foot asunder in the rows.